Citation Nr: 0116035	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
a disability of the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
June 1955.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a disability of the left 
hand.

In May 2000 The Board of Veterans' Appeals (Board) remanded 
the case to the RO in response to the veteran's request to 
provide oral testimony before a Member of the Board via a 
videoconference at the RO.

The veteran provided oral testimony before the undersigned 
Member of the Board via a videoconference with the RO in 
Houston, Texas.


FINDINGS OF FACT

The veteran as a disability of the left brachial plexus that 
was not a foreseeable consequence of VA medical treatment 
properly administered.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) for a disability of the left hand have been met.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In October 1998, the veteran wrote that as a result of major 
heart surgery at a VA medical facility in February 1998, he 
had problems with his left hand.  He felt this was a direct 
result of the surgery.

A VA medical officer wrote in September 1998 that the veteran 
had coronary bypass surgery in February 1998, and thereafter 
complained of left arm and hand pain and weakness.  An 
evaluation the next month found degenerative joint disease of 
the neck with herniated disc and pain on hyperabduction that 
caused limitation of motion.  In addition there was loss of 
hand strength and visual evidence of hand interosseal 
muscular atrophy, more so in the first and second 
metacarpals.  The physician said this last complaint appeared 
after the cardiac surgery and it was possible that it was a 
consequence of accidental neck traction or twisting, when he 
was in surgery, when transferred to his regular room from the 
recovery room, or when his neck was flaccid under anesthesia.  
The physician felt the problem was severe.  

On file is a VA medical record of hospitalization in February 
1998 with multiple vessel coronary bypass grafting being 
performed.  The consent forms for the bypass procedure and 
diagnostic procedures were of record.  VA medical records 
show a complaint of left arm numbness, weakness and aching, 
and left hand weakness in March 1998.  The history of left 
upper extremity deficits since surgery were noted in April 
1998, when the assessment was left upper extremity brachial 
plexus root injury and probable underlying peripheral 
neuropathy.  History obtained in May 1998 reported the 
complained of pain since heart surgery.  

A VA peripheral nerve examiner in 1999 evaluated the veteran 
for his complaints of left hand disability as a result of 
potential carelessness, lack of proper skill or error in 
judgment, or similar fault on VA's part in furnishing 
treatment or an event not reasonably foreseeable.  
The examiner stated that the claims file was reviewed and the 
report referred to pertinent notations in the VA clinical 
records.  The examiner noted an electrodiagnostic study in 
late 1998 was interpreted as showing possible lower trunk 
brachial plexus injury with a generalized polyneuropathy.  
The examiner noted the veteran's past medical history.  The 
examiner reported "55 strength" in the left deltoid, 
biceps, triceps and brachioradialis.  There was atrophy of 
the first dorsal interosseous muscle with severe weakness, 
and slight weakness in opposition of the thumb.  Sensory 
testing revealed diminished pin over the fourth and fifth 
fingers and palm.  Extensors of the wrist and fingers 
appeared to be intact and reflexes were all 2+ throughout in 
the arms. 

The diagnosis was status post lower trunk brachial plexus 
injury following coronary artery bypass surgery.  The 
examiner again noted the electrodiagnostic study of late 
1998, and said that it was likely there may have been a 
stretch of the brachial plexus following surgery.  The 
examiner stated that this event was not reasonably 
foreseeable ,and that there was no evidence of negligence or 
lack of proper skill.  The examiner said that certainly 
patients with an underlying neuropathy may have similar 
lesions and stretch injuries may be more prevalent because of 
the underlying neuropathic state.  The examiner did not feel 
that any additional disability was caused by lack of VA 
hospital care.

At the Board hearing, the testimony referred to and 
reiterated the conclusions the VA examiner had reported in 
1999, and argued that the RO had misinterpreted them 
(Transcript, inter alia, 2-4).  

Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  

The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and - (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was - 

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 

(B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by the Secretary 
(including by a service-provider used by the Secretary for 
such purpose under section 3115 of this title) as part of an 
approved rehabilitation program under chapter 31 of this 
title. (b) Where an individual is, on or after December 1, 
1962, awarded a judgment against the United States in a civil 
action brought pursuant to section 1346(b) of title 28 or, on 
or after December 1, 1962, enters into a settlement or 
compromise under section 2672 or 2677 of title 28 by reason 
of a disability or death treated pursuant to this section as 
if it were service-connected, then no benefits shall be paid 
to such individual for any month beginning after the date 
such judgment, settlement, or compromise on account of such 
disability or death becomes final until the aggregate amount 
of benefits which would be paid but for this subsection 
equals the total amount included in such judgment, 
settlement, or compromise.  38 U.S.C.A. § 1151, effective 
October 1, 1997, section 422(a) of Pub. L. No. 104-204.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was not pending prior to this 
date, it is subject to review under the current statutory 
language and interpretation.  VAOPGCPREC 40-97.

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, 
compensation will be payable for such additional disability.

(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.


(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. ``Necessary consequences'' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.



(5) Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by the 
Department of Veterans Affairs in the individual case, since 
ordinarily it is not to be expected that each and every 
different function and act of a veteran pursuant to his or 
her course of training will be particularly specified in the 
outline of the course or training program. 

For example, a disability resulting from the use of an item 
of mechanical or other equipment is within the purview of the 
statute if training in its use is implicit within the 
prescribed program or course outlined or if its use is 
implicit in the performance of some task or operation the 
trainee must learn to perform, although such use may not be 
especially mentioned in the training program. 

In determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
``learning activity'', and one arising out of an activity 
which is incident to, related to, or coexistent with the 
pursuit of the program of training. 

For a case to fall within the statute there must have been 
sustained an injury which, but for the performance of a 
``learning activity'' in the prescribed course of training, 
would not 
have been sustained. A meticulous examination into all the 
circumstances is required, including a consideration of the 
time and place of the incident producing the injury.

(6) Nursing home care furnished under section 1720 of title 
38, United States Code is not hospitalization within the 
meaning of this section. Such a nursing home is an 
independent contractor and, accordingly, its agents and 
employees are not to be deemed agents and employees of the 
Department of Veterans Affairs. 
If additional disability results from medical or surgical 
treatment or examination through negligence or other wrongful 
acts or omissions on the part of such a nursing home, its 
employees, or its agents, entitlement does not exist under 
this section unless there was an act or omission on the part 
of the Department of Veterans Affairs independently giving 
rise to such entitlement and such acts on the part of both 
proximately caused the additional disability.  38 C.F.R. 
§ 3.358.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 
(hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal; namely, compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
hand disability.  Therefore, any potential deficiencies in 
the duty to assist will not prejudice the appellant in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Compensation Benefits Pursuant to 38 U.S.C.A. § 1151

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision.  However, effective in late 1997, the statute was 
amended, in effect, to overrule the Supreme Court's decision 
in the Gardner case, which held that no showing of negligence 
is necessary for recovery under section 1151.  



The statute as amended applied to the veteran's claim since 
the claim was initially filed after the effective date of the 
statutory change.  The implementing regulations incorporate 
the essence of the change that does permit compensation for 
injury that is the result of an unforeseeable event.  The 
claim can be decided on the present record since the Board 
believes there is probative evidence to allow the benefit 
sought.

The VA examiner undoubtedly considered the veteran's physical 
condition prior to the surgery with respect to the left upper 
extremity and concluded the postoperative complaints were 
likely the result of injury from the surgery that was not 
foreseeable.  Thus the brachial plexus injury resulted in 
additional disability that was not merely coincidental 
therewith.  

It was not found to have been a necessary consequence of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  That is, the VA 
examiner did not find that the brachial plexus disability was 
certain to result from or intended to result from medical or 
surgical treatment administered.  There is no indication of 
willful misconduct or failure to follow instructions on the 
veteran's part.  

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment awarded under any of the laws administered 
by the Secretary of VA, and not the result of such veteran's 
own willful misconduct, and such injury or aggravation 
results in additional disability to or the death of the 
veteran, disability or death compensation shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected.



The VA examiner reviewed pertinent records and offered a well 
reasoned opinion that favors compensation in this case.  It 
is noteworthy that the examiner was a specialist in neurology 
and took into account the veteran's medical history, the 
surgery and the postoperative course of events in concluding 
that the brachial plexus disability was likely an 
unforeseeable result of the VA medical treatment properly 
administered.  There is no medical opinion of record to place 
the preponderance of the evidence against the claim.  The 
Board cannot overlook that the VA physician in 1998 provided 
an opinion that was also favorable to the claim. 


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
a disability of the left hand is granted, subject to the 
regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

